TOWNSEND, District Judge.
The merchandise is asphaltum mastic. It was claimed as dutiable at 50 cents per ton, as “limestone rock asphalt containing not more,than fifteen per centum of bitumen,” and was assessed for duty as “asphaltum and bitumen, not specially provided for, * * * if dried or otherwise advanced in any manner,” at $3 per ton, under the provisions of paragraph 93 of the tariff act of 1897, Act July 24, 1897, 30 Stat. 156, c. 11 [U. S. Comp. St. 1901, p. 1632].
This article contains limestone rock asphalt, which after having been reduced to a powder and after having had bitumen added to it, has been made into round cakes weighing about 55 pounds each. It is a very close question whether these cakes do not contain more than 15 per cent, of bitumen. I think the preponderance of testimony supports *896this conclusion. But, in any event, it appears that these cakes are asphalt advanced by a process of manufacture and by combination with other materials.
The decision of the board of general appraisers is affirmed.